Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  154808                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SOUTHEAST MICHIGAN SURGICAL                                                                          Richard H. Bernstein
  HOSPITAL, LLC, d/b/a SOUTHEAST                                                                       Elizabeth T. Clement
  MICHIGAN SURGICAL HOSPITAL                                                                           Megan K. Cavanagh,
                                                                                                                        Justices
  and JAMIE LETKEMANN,
             Plaintiffs-Appellants,
  v                                                                 SC: 154808
                                                                    COA: 323425
                                                                    Wayne CC: 11-015300-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant-Appellee.

  ____________________________________/

         By order of May 17, 2017, the application for leave to appeal the August 9, 2016
  judgment of the Court of Appeals was held in abeyance pending the decision in Bazzi v
  Sentinel Ins Co (Docket No. 154442). On order of the Court, the case having been
  decided on July 18, 2018, 502 Mich. 390 (2018), the application is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case
  to the Court of Appeals to address: (1) whether the published opinion in this case is
  consistent with the published opinion in Baker v Marshall, 323 Mich. App. 590 (2018), lv
  den 503 Mich. 861 (2018), and, if not, (2) the impact of MCR 7.215(J)(1) on the two
  opinions and, if necessary, (3) for reconsideration in light of Bazzi. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2019
           a0329
                                                                               Clerk